Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The applicant claims benefit of provisional for prior application number 62720746 filed August 21st, 2018. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hollander (US Pub. No. 2019/0378287 A1).
Regarding claim 1, Hollander teaches an object recognition method, comprising: capturing an image of a scene (101, 502, para. [0028], Hollander teaches a camera which is configured to capture and store video image frames); obtaining depth data of the scene (104, 504, para. [0071], Hollander teaches a depth mapping module used to generate depth maps for one or more frames of the input video); correlating the depth data with the scene (504, 506, para. [0071] [0072], Hollander teaches correlating the depth map to the image scene); and performing object recognition on the scene using depth data (506, 508, para. [0072], Hollander teaches object recognition in the image frame based on the corresponding depth map).
Regarding claim 2, Hollander teaches the object recognition using depth mapping, wherein obtaining the depth data of the scene comprises capturing the depth data contemporaneously with capturing the scene image (para. [0069], Hollander teaches real-time recognition of objects; examiner infers this to mean that depth data is captured concurrently with image scene)
Regarding claim 6, Hollander teaches a non-transitory computer-readable medium (CRM), comprising instructions that, when executed, cause the apparatus to (404, 406, para. [0008], Hollander teaches a memory and a processor configured to perform one or more instructions of the memory): capture an image of a scene (301, para. [0008], Hollander teaches a memory system that when executed, causes a camera to capture an input video stream); correlate depth data with the captured image (para. [0008], Hollander teaches a memory system that when executed, causes the system to generate one or more depth maps for the captured image frame); and perform object recognition on the captured image with the depth data (para. [0008], Hollander teaches a memory system, that when executed, causes the system to recognize one or more objects in the image using the corresponding depth map).
Regarding claim 8, Hollander teaches the object recognition memory system, wherein the instruction are further configured to capture the depth data of the scene (304, para. [0060], Hollander teaches a depth mapping module configured to generate depth data for the captured image frame). 
Claims 10, 11, 12, 13, 14, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blondel (US Pub. No. 2019/0108677 A1).
Regarding claim 10, Blondel teaches an apparatus comprising: an image store, an object detector, wherein: the image store is to receive an image and a 3-D point cloud that is correlated to the image (para [0005], Blondel teaches the method of obtaining a plurality of pictures to reconstruct a 3D point cloud of an object), and the object detector is to detect objects within the image based at least in part upon the 3-D point cloud (para. [0009], Blondel teaches the method of reconstructing a 3D point cloud of an object and using this representation to identify the object). 
Regarding claim 11, Blondel teaches the object recognition apparatus, wherein the 3-D point cloud is captured from a mobile device (para. [0009], Blondel teaches the method of acquiring the source image via a mobile device).
Regarding claim 12, Blondel teaches the object recognition apparatus, wherein the 3-D point cloud is captured contemporaneously with the image (para. [0014], Blondel teaches that the steps described in the disclosure may be performed concurrently).
Regarding claim 13, Blondel teaches the image recognition apparatus, wherein the image is a video stream (para. [0015], Blondel teaches the step of acquiring a plurality of pictures from a video sequence).
Regarding claim 14, Blondel teaches the object recognition apparatus, wherein the object detector is to further detect objects within the image based at least in part upon a model library of 3-D objects (38, para. [0009], Blondel teaches the recognition step wherein object point cloud reconstructions are searched within a 3D database of known objects).  
Regarding claim 15, Blondel teaches the object recognition apparatus, wherein the image store is further to correlate the image with the 3-D point cloud (Fig. 5c, para. [0005] [0009], Blondel teaches the method of acquiring pictures of an object and using those to reconstruct a 3D point cloud representation).
Regarding claim 17, Blondel teaches the object recognition apparatus, wherein the apparatus is a mobile device (para. [0009], Blondel teaches the object recognition method wherein the steps are performed by a mobile device). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hollander (US Pub. No. 2019/0378287 A1) in view of Farooqi (US Pub. No. 2018/0150727).
Regarding claim 3, Hollander teaches the object recognition method using correlated depth data. 
Hollander does not explicitly disclose the method which captures depth separately from the image scene capture.
Farooqi is also in the art of object detection. Farooqi teaches an object detection method wherein obtaining the depth data of the scene comprises capturing the depth data at a different time from capturing the scene image (130, 150, para. [0047], Farooqi teaches the processing method wherein received RGB-D data is separated into RGB data and depth data for field of view). 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hollander by incorporating the segmented depth imaging as taught by Farooqi to make the invention that distinctly processes depth data (Hollander) and image data (Farooqi); thus, one of ordinary skill in the art would be motivated to combine the references since this would provide the ability to separately identify objects in in the RGB image without needing to overlay depth maps (Farooqi, para [0002]). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the time the invention was made. 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander (US Pub. No. 2019/0378287 A1) in view of Blondel (US Pub. No. 2019/0108677 A1).
Regarding claim 4, Hollander teaches the method of object recognition using correlated depth data. 
Hollander does not explicitly disclose the method of comparing scene data with a library of objects. 
Blondel is also in the art of object recognition. Blondel discloses a method wherein object recognition of the scene is performed using a model library of 3-D objects (38, para. [0009], Blondel teaches the recognition step wherein deconstructed objects are searched within a 3D database of known objects).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hollander by incorporating the searchable library as taught by Blondel, to make the invention that compares acquired depth data of a scene (Hollander) with an established library (Blondel), as a means for object recognition; thus one of ordinary skill in the art would be motivated to combine the references since this would improve the efficiency of object recognition (Blondel, para. [0003]).
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the time the invention was made. 
Regarding claim 9, Hollander teaches the computer-readable medium (CRM) which causes the object recognition to execute programmed instructions.
Hollander does not explicitly disclose the method of comparing scene data with a library of objects. 
Blondel is also in the art of object recognition. Blondel discloses a method wherein object recognition on the scene is performed using a model library of 3-D objects (38, para. [0009], Blondel teaches the recognition step wherein deconstructed objects are searched within a 3D database of known objects).
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the time the invention was made. 


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander (US Pub. No. 2019/0378287 A1) in view of Forutanpour (US Patent Pub. No. 8,184,196 B2).
Regarding claim 5, Hollander teaches the method of object recognition using correlated depth data.  
Hollander does not explicitly discloses the recognition process which uses depth data to perform edge detection.
Forutanpour is also in the field of image processing using depth data. Forutanpour discloses a system wherein the instructions are configured to perform edge detection upon the scene (1406, 1408, Col. 17 lines 53-60, Forutanpour teaches the process wherein edge detection is performed to generate edge data for the acquired scene image) and correlate one or more depth points in the depth data with one or more detected edges (1410, 1414, Col 17 lines 62-67, Forutanpour teaches the step wherein depth data is generated based on the presence of an identified edge).  
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hollander by incorporating the edge detection process that is taught by Forutanpour, to make the invention that is able to recognize objects based on generated depth data (Hollander) and relate them to detected edges in an image scene (Forutanpour); thus, one of ordinary skill in the art would be motivated to combine the references since this would allow the recognition system to determine a background portion of the image by applying a single pass of the edge detection filter to generate depth data to identify a foreground portion and a background portion of the detected image (Forutanpour, Col 2. lines 1-5). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the time the invention was made. 
Regarding claim 7, Hollander teaches the computer-readable medium (CRM) which causes the object recognition to execute programmed instructions. 
Hollander does not explicitly discloses the recognition process which uses depth data to perform edge detection.
Forutanpour is also in the field of image processing using depth data. Forutanpour discloses a system wherein the instructions are configured to perform edge detection upon the scene (1406, 1408, Col. 17 lines 53-60, Forutanpour teaches the process wherein edge detection is performed to generate edge data for the acquired scene image) and correlate one or more depth points in the depth data with one or more detected edges (1410, 1414, Col 17 lines 62-67, Forutanpour teaches the step wherein depth data is generated based on the presence of an identified edge).  
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the time the invention was made. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blondel (US Pub. No. 2019/0108677 A1) in view of Forutanpour (US Patent Pub. No. 8,184,196 B2).
Regarding claim 16, Blondel teaches the apparatus which performs object recognition using point cloud data. 
Blondel does not explicitly disclose the apparatus which dually uses an edge detection algorithm. 
Forutanpour is also in the field of image processing using depth data. Forutanpour discloses an apparatus which is configured to perform edge detection upon the scene (1406, 1408, Col. 17 lines 53-60, Forutanpour teaches the process wherein edge detection is performed to generate edge data for the acquired scene image). 
Blondel by incorporating the edge detection algorithm that is taught by Forutanpour, to make the invention that is able to recognize objects based on generated point cloud data (Blondel) and relate them to detected edges in an image scene (Forutanpour); thus, one of ordinary skill in the art would be motivated to combine the references since this would allow the recognition system to determine a background portion of the image by applying a single pass of the edge detection filter to generate depth data to identify a foreground portion and a background portion of the detected image (Forutanpour, Col 2. lines 1-5). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the time the invention was made. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ahmed et al. (US Patent Pub. No. 10,452,947) teaches an object recognition system which uses a multi-spectral image to process a plurality of pixels using depth data. 
Lee et al. (US Pub. No. 2015/0009214 A1) teaches a computer vision processing method for generating a three-dimensional reconstructed object to be used for object recognition. 
Ramachandran et al. (US Pub. No. 2015/0146027 A1) teaches a recognition system using depth sensors to search for an object based on the derived depth map.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664